Citation Nr: 0124176	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, status post L-4 foraminotomy and 
diskectomy.

4.  Entitlement to service connection for degenerative 
arthritis of the hands.

5.  Entitlement to service connection for degenerative 
arthritis of the knees.

6.  Entitlement to service connection for right shoulder 
impingement.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1944 to 
June 1950, from February 1951 to July 1953, and from February 
1956 to November 1960.  She also served in the United States 
(U.S.) Army Reserves from 1968 to 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated May 4, 2000, the 
Board denied as not well grounded the appellant's claim of 
entitlement to service connection for the disorders listed on 
the title page.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In November 2000, counsel for VA filed an 
unopposed motion for remand and requested a stay of 
proceedings pending a ruling on the motion.  The Court 
granted the motion and vacated the Board's decision by Order 
in February 2001.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


REMAND

The Board's decision of May 4, 2000, was vacated because of 
an intervening change in the law.  As mentioned above, the 
Board denied the appellant's claim of service connection for 
rheumatoid arthritis, acute lumbar strain, degenerative joint 
disease of the lumbar spine, degenerative arthritis of the 
hands and knees, and right shoulder impingement as not well 
grounded; however, with the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(the VCAA) on November 9, 2000, the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits was eliminated and VA's obligations with respect to 
the duty to notify and the duty to assist were redefined.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
changes in the law enacted by the VCAA are clearly more 
favorable to the appellant in this situation (elimination of 
well-grounded standard), the RO must readjudicate her claim.  
See Luyster v. Gober, 14 Vet. App. 186 (2000) (per curiam 
order) (VCAA applicable to claims denied as not well 
grounded); see also Holliday v. Principi, 14 Vet. App. 280 
(2001) (as all provisions of VCAA are potentially applicable 
to pending claims, concerns of fundamental fairness and fair 
process demand further development and readjudication under 
VCAA by the lower adjudicatory authority), mot. for recons. 
denied, 14 Vet. App. 327 (per curiam order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, additional evidentiary development is in order.  
The evidence presently of record shows that the veteran has 
received treatment from Robert L. Murrah, Jr., M.D., for her 
current low back problems, and private medical records in the 
file indicate that she underwent arthroscopy of the left knee 
at the Jewett Clinic in 1992.  As these records appear to be 
relevant to her claims, the RO should attempt to develop 
evidence from these sources.

Although the record reflects that the appellant was a member 
of the Army Reserves for many years (1968 to 1982), the 
evidence before the Board does not disclose specific periods 
of inactive duty for training (IDT) or active duty for 
training (ADT).  Verification of the appellant's qualifying 
period(s) of duty as a member of the Army Reserves is 
important because it may establish a basis of entitlement to 
service connection for one or more of the claimed disorders.  
Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
is qualifying service for VA disability compensation 
benefits; this includes any period of ADT in which the 
individual concerned was disabled from disease or injury 
incurred or aggravated (or, in the case of IDT, for any 
injury incurred or aggravated) in line of duty.  Accordingly, 
the RO should take action to verify the appellant's periods 
of ADT/IDT service in the Army Reserves, and obtain any 
additional service records that might be available from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, or other potential custodians of her service 
records for her period of service in the Reserves.

Pursuant to the newly enacted VCAA, requisition and 
consideration of all available VA medical records as well as 
any records from the NPRC or other indicated federal 
department or agency that might be relevant to an issue on 
appeal is necessary for the adjudication of the appellant's 
claim for disability compensation benefits.

Upon completion of the above-cited development, the RO should 
schedule the appellant for a medical examination(s) to 
address the nature and etiology of the disorders claimed as 
service connected based on a complete review of the evidence 
in the claims file.  In the Board's view, the appellate 
record does not at this time contain sufficient medical 
evidence to decide her claim.  38 U.S.C.A. § 5103A(d)(1) and 
(2) (West Supp. 2001).  

In particular, the Board notes that the June 1997 VA examiner 
recommended that the veteran be evaluated by a rheumatologist 
for more accurate diagnoses as related to her rheumatoid 
arthritis.  Such recommended evaluation should be performed.  
See Magana v. Brown, 7 Vet. App. 224, 228 (1994) (Board 
decision premature where there is a clear need to conduct 
further medical testing recommended by a physician).

If the appellant fails, without good cause, to report for an 
examination, her claim(s) should be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(a) (2000).

Accordingly, this case must be REMANDED to the RO for 
additional development and readjudication on the merits, as 
set forth below:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request her 
authorization to release any indicated 
private medical records.  In particular, 
the RO should attempt to obtain relevant 
records from:

a.  Robert L. Murrah, Jr., M.D., 800 
West Morse Blvd., Suite 5, Winter 
Park, FL, 32789-3780 concerning her 
low back problems; and

b.  Records from the Jewett Clinic 
concerning left knee arthroscopy 
which occurred in 1992.  

Upon receipt of her signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  The RO should seek official 
corroboration of the status (i.e., all 
periods of ADT and IDT) and duration of 
the appellant's military service in the 
Army Reserves from 1968 to 1982 with the 
NPRC or other appropriate service agency.  
The actual duration of each and every 
period of ADT and IDT should be 
specifically identified and verified by 
official documents.  In connection with 
this inquiry, the RO should request 
complete, legible copies of any and all 
personnel and medical records which 
pertain to the appellant's service in the 
U.S. Army Reserves.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of her service 
records.  All records received in 
response to the above inquiries should be 
associated with the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, 38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2001), the RO should notify the 
appellant of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
federal department or agency records, the 
RO should, in accord with the VCAA, 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2001), continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

4.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination(s), to include a 
rheumatology consult recommended by the 
June 1997 VA examiner, for the purpose of 
addressing the nature and etiology of the 
disorders for which service connection is 
being sought (rheumatoid arthritis, acute 
lumbar strain, degenerative joint disease 
of the lumbar spine, degenerative 
arthritis of the hands and knees, and 
right shoulder impingement).  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior to the examination(s).  
All necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings found on examination, the 
examiner(s) should determine whether the 
appellant currently has one or more of 
the disorders claimed as service 
connected, and if so, render opinions 
addressing: 

(1) whether it is at least as likely 
as not that any current disability 
for the disorders claimed was 
incurred in or aggravated during one 
of the appellant's verified periods 
of full-time active duty in the 
Regular Army (between 1944-50, 1951-
53 and 1956-60); or

(2) as to any disease or injury, 
whether it is at least as likely as 
not that any current disability for 
the disorders claimed was incurred 
in or aggravated during one or more 
of her periods of verified ADT 
during her Army Reserve service (for 
all such verified periods of service 
between 1968 and 1982); or

(3) as to any injury, whether it is 
at least as likely as not that any 
current disability for the disorders 
claimed was incurred in or 
aggravated during any period of IDT 
during her Army Reserve service.

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA and the final rule published at 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001) 
are completed.

6.  Thereafter, the RO must readjudicate 
the appellant's claims of service 
connection for the disorders listed on 
the title page.  In this regard, the RO 
should address her claims on the merits 
with consideration given to all of the 
evidence of record.  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and her 
representative an adequate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on her appeal as ordered by 
this REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


